ORDER
PER CURIAM.
Gallant Insurance Company (Gallant) and Evans C. Spencer (Spencer) appeal from the trial court’s judgment ordering them to pay the full amount of the judgment awarded to Leo J. Biermann (Bier-mann). Gallant and Spencer contend the trial court erred in ordering Gallant to pay the full amount of the judgment because Spencer was only assessed one percent of the fault from a suit on an automobile accident.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. Biermann’s motion for frivolous appeal and his motion to dismiss are denied. The judgment is affirmed in accordance with Rule 84.16(b).